United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1356
Issued: January 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2010 appellant filed a timely appeal of a January 27, 2010 merit decision of
the Office of Workers’ Compensation Programs denying further authorization for physical
therapy. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of this case.
ISSUE
The issue is whether the Office properly denied further authorization for physical
therapy.
On appeal, appellant contends that extensive physical therapy is necessary to treat
residuals of her accepted employment-related conditions.
FACTUAL HISTORY
The Office accepted that on March 11, 2003 appellant, then a 51-year-old secretary
sustained contusions to the neck, face and scalp, fractured nasal bone and post-traumatic stress

disorder when she slipped and fell while walking out of the cafeteria at the employing
establishment.
The Office authorized medical treatment which included therapeutic exercises and
activities and manual and massage therapy for the accepted facial conditions from February 22,
2007 to October 2, 2009.1
On November 21, 2009 and January 25, 2010 appellant’s physical therapist requested that
the Office authorize additional physical therapy, two times a week for three months, to treat
appellant’s facial conditions as she experienced consistent difficulty with facial and saliva
control and chewing. Appellant also experienced pain in the temporomandibular joint. She had
increased range of motion and decreased pain complaints following each treatment session. The
physical therapist submitted prescriptions dated August 11 and December 10, 2009 from
Dr. Richard S. Mandel, an attending Board-certified osteopath, which ordered medical treatment
that included, among other things, therapeutic exercise, manual therapy and massage to treat
appellant’s employment-related face and nose conditions.
In a January 27, 2010 decision, the Office denied authorization for physical therapy. It
found that there was no medical justification to continue the requested treatment for the
March 11, 2003 accepted employment-related conditions.2
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty the services,
appliances and supplies prescribed or recommended by a qualified physician that the Secretary
of Labor considers likely to cure, give relief, reduce the degree or the period of any disability or
aid in lessening the amount of any monthly compensation.3 These services include surgery and
hospitalization.4 The Office must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in the Act.5 The
only limitation on the Office’s authority is that of reasonableness.6
1

The medical evidence indicated that appellant continued to undergo physical therapy through
December 29, 2009.
2

On appeal, appellant submitted new evidence. The Board may not consider evidence for the first time on appeal
which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c); J.T., 59
ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54
ECAB 373 (2003). Appellant may submit this new evidence and legal contentions with a formal, written request for
reconsideration to the Office. 5 U.S.C. § 8128; 20 C.F.R. §10.606.
3

5 U.S.C. § 8103(a).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Overview, Chapter 3.100.2.a (October 1990).

5

See Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration
of the Act and must exercise that discretion to achieve the objectives of section 8103).
6

Daniel J. Perea, 42 ECAB 214 (1990).

2

While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.7 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.8 Therefore, in order to establish
that the physical therapy is warranted, appellant must submit evidence to show that the procedure
was for a condition causally related to the employment injury and that such treatment was
medically warranted. Both of these criteria must be met in order for the Office to authorize
payment.9
ANALYSIS
The Office accepted that appellant sustained contusions to the neck, face and scalp,
fractured nasal bone and post-traumatic stress disorder on March 11, 2003 while working as a
secretary at the employing establishment. The Board finds that the Office did not abuse its
discretion in denying appellant’s request for physical therapy for her accepted conditions.
On November 21, 2009 and January 25, 2010 appellant’s physical therapist requested that
the Office authorize additional physical therapy to treat appellant’s accepted facial conditions,
such as saliva and chewing. While Dr. Mandel’s August 11 and December 10, 2009
prescriptions ordered, among other things, therapeutic exercise, manual therapy and massage to
treat appellant’s employment-related face and nose conditions, he did not discuss why the
requested therapy was medically necessary to treat or alleviate the accepted conditions. As
Dr. Mandel did not provide any medical rationale establishing that the requested treatment was
medically necessary due to the residuals of the accepted conditions, the Board finds that his
prescriptions are of diminished probative value.
For the stated reasons, the Board finds that the Office did not abuse its discretion under
section 8103 of the Act by denying further authorization of physical therapy.
Regarding appellant’s contention on appeal that continued physical therapy was
necessary to treat her employment-related injuries the record does not contain sufficient
rationalized medical evidence establishing that the requested treatment was medically necessary.
CONCLUSION
The Board finds that the Office properly denied further authorization for physical
therapy.

7

See Dona M. Mahurin, 54 ECAB 309 (2003); see also Debra S. King, 44 ECAB 203, 209 (1992).

8

See Debra S. King, 44 ECAB 203, 209 (1992); Bertha L. Arnold, 38 ECAB 282 (1986).

9

See Dona M. Mahurin, supra note 7; see also Cathy B. Millin, 51 ECAB 331, 333 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

